Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, systems for power generation using solar energy and a method for generating power in a system using solar energy, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 6th, 2020.
Applicant’s election without traverse of claims 4-10 in the reply filed on November 6th, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	Regarding Claim 6, Applicant recites, “or other configurations of fluid heat exchangers”.  It’s unclear what exactly constitutes “other configurations” of fluid heat exchangers.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “photovoltaic cell”.  This phrase lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “the fluid container”.  Which fluid container?  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “sufficiently empty”.  It is unclear what exactly constitutes something to be “sufficiently empty”.  Appropriate action is required.

	Regarding Claim 9, Applicant recites, “a second control valve”.  Is there a first control valve?  Appropriate action is required.

	Regarding Claim 10, Applicant recites, “a third control valve”.  Is there a first and second control valve?  Appropriate action is required.

	Regarding Claims 8-10, Applicant recites, “computer/controller”.  Is it a computer or is it a controller?  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dakhil (US 2015/0299013 A1) in view of Hilliard (US 2017/0038096 A1) in view of Gustafson (US 2011/0265872).

In view of Claim 4, Dakhil discloses a sub-system for a power generation system using solar energy (Figure 2), including: an apparatus comprising:
a photovoltaic panel comprising a plurality of solar cells configured to generate DC power (Figure 1b & 2, #30 & Paragraph 0026);
a first fluid container thermally attached to a bottom of the photovoltaic panel and configured to pre-heat a fluid contained therein from heat from solar radiation not otherwise utilized by the photovoltaic panel (Figure 1, #12 & #40 - Paragraph 0026);
a heating assembly including a second fluid container, the second fluid container fluidically connected to the first fluid container (Figure 1-2, #74 & Paragraph 0032);
a turbine generator fluidically connected to the second fluid container to generate AC power from vapor (Figure 2, #64 & Paragraph 0032).
What Dakhil doesn’t disclose is a first temperature sensor for sensing temperature of the fluid inside the first fluid container and that the heating assembly includes an electrical heating element and a second temperature sensor, wherein the heating element is configured to heat the pre-heated fluid in the second fluid container to its vapor state
Hilliard discloses that a heating assembly for a heat transfer fluid (molten salt) that is heated electrically by a resistive heater during transitional operation periods (Paragraph 0088).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a electrical heating element that is configured to heat the pre-heated fluid in the second fluid container to its vapor state as disclosed by Hilliard in modified Dakhil’s sub-system for the advantages of being able to keep the second fluid container heated during transitional operation periods.
	Gustafson discloses a first temperature sensor for sensing the temperature of a fluid inside a first fluid container (Figure 3, #313 & #315 – Paragraph 0040) and a second temperature sensor associated with a heating assembly (Paragraph 0042).  Gustafson discloses that if a thermal exchange fluid is unable to main conditions such as maintaining the PV cell at or below its maximum power conversion point or if a fluid based thermal exchange subsystem should be unavailable then transmission of radiation through discrete portions of the device should be selectively modulated in response to signals generated by sensors in order to avoid exceeding MPPT or overheating the cell.  Gustafson discloses that signals from sensors are arranged to sense ambient conditions associated with heat utilizing elements and may provide information to a controller that determines availability of the 

	In view of Claim 5, Dakhil, Hilliard and Gustafson are relied upon for the reasons given above in addressing Claim 4.  Dakhil teaches the photovoltaic panel has at least one photovoltaic cell on its surface that is facing a direction in which it may be exposed to solar radiation (Figure 1b, #30).

	In view of Claim 6, Dakhil, Hilliard and Gustafson are relied upon for the reasons given above in addressing Claim 5.  Dakhil teaches that the first fluid container has multiple pipes in parallel (Figure 1b, #15-#16).

	In view of Claim 7, Dakhil, Hilliard and Gustafson are relied upon for the reasons given above in addressing Claim 5.  Dakhil teaches that the photovoltaic cell is directly deposited on the surface of the fluid container such that the photovoltaic cell is conformally adhered to the fluid container without substantial gaps (Figure 1b, #30 & #12).

	In view of Claim 9, Dakhil, Hilliard and Gustafson are relied upon for the reasons given above in addressing Claim 4.  Gustafon discloses a second control valve, which, when opened releases fluid within a first fluid container to the second fluid container and does so when instructed to do so by signals received from a controller (Figure 4, #492 & #430 – Paragraph 0042).  Gustafson discloses that the useful life of a PV cell may be extended by avoiding overheat conditions and radiation and thermal 

	In view of Claim 10, Dakhil, Hilliard and Gustafson are relied upon for the reasons given above in addressing Claim 4.  Gustafon discloses a third control valve which when opened releases the fluid within the second fluid container to the turbine generator when instructed to do so by signals received from an controller (Figure 4, #498 & #430 – Paragraph 0042).  Gustafson discloses that the useful life of a PV cell may be extended by avoiding overheat conditions and radiation and thermal loading across the surface of a PV cell may be equalized at different times of the date despite variations in concentration (Paragraph 0032).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a third control valve which when opened releases the fluid within the second fluid container to the turbine generator when instructed to do so by signals received from an controller as disclosed by Gustafson in modified Dakhil’s sub-system for the advantages of avoiding overheating conditions of the PV cell.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726